328 S.W.3d 233 (2010)
Ellis Richard BERKOWITZ, Appellant,
v.
Marilyn Jo Ann BERKOWITZ, Respondent.
No. WD 71551.
Missouri Court of Appeals, Western District.
September 21, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
Application for Transfer Denied January 25, 2011.
Michael L. Taylor and Benjamin S. Creedy, St. Joseph, MO, for Appellant.
Jeffrey S. Bay, Kansas City, MO, for Respondent.
Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.


*234 Order
PER CURIAM:
Ellis Berkowitz appeals the judgment of the Circuit Court of Platte County dissolving his marriage to Marilyn Berkowitz ("Wife"). He challenges the trial court's award of maintenance to Wife and the trial court's valuation of Wife's interest in a medical office building. We affirm in this per curiam order and have provided the parties a memorandum explaining our ruling today. Rule 84.16(b).